Citation Nr: 1602529	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  01-07 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The veteran had active service from October 1969 to August 1971.

This appeal to the Board of Veterans Appea1s (the Board) is from action taken by
the Veterans Health Administration (VHA) to deny additional dental benefits including VA care at the Boise VA Medical Center (VAMC). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay, unfortunately, further development is necessary for the Veteran's claim for VA dental treatment. 

Initially, the Board notes that additional evidence has been provided since the last adjudication by the AOJ and therefore the claim must be readjudicated by the Agency of Original Jurisdiction (AOJ), which in this instance is VHA.

Following readjudication, if the claim is not granted, the Veteran should be provided with a hearing.  The Veteran's claim for dental treatment was remanded in December 2002 for a hearing before the Board to be conducted.  Unfortunately, the Veteran was never provided a hearing with regard to this claim.  The Board notes that the Veteran was provided a hearing with regard to his claim for entitlement to compensation under 38 U.S.C. § 1151 for temporomandibular joint dysfunction (also claimed as dental trauma); however, the issue of VA dental treatment was not discussed at that hearing, moreover, as this issue is one to be settled by a different AOJ, a separate hearing is necessary to address this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a supplemental statement of the case with respect to the issue of entitlement to VA dental treatment, addressing additional evidence added to the file since the September 2001 statement of the case.

2.  If the Veteran's claim is not granted following the readjudication, ask the Veteran to clarify whether he would like a videoconference hearing or a Travel Board hearing before the Board.  Once that is determined, schedule the Veteran for a hearing.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




